Affirmed and Memorandum Opinion filed October 20, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-10-01044-CR
                                    ____________

                            DARRELL JONES, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 178th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1279614


                            MEMORANDUM OPINION

       A jury convicted appellant of murder and made an affirmative finding on use of a
deadly weapon. Appellant entered a plea of true to an enhancement paragraph and the
jury sentenced appellant to confinement for life in the Institutional Division of the Texas
Department of Criminal Justice.

       Appellant’s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit.      The brief meets the requirement of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of
the record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

       A copy of counsel’s brief was delivered to appellant. Appellant was advised of the
right to examine the appellate record and file a pro se response. See Stafford v. State, 813
S.W.2d 503, 510 (Tex. (Tex. Crim. App.1991). As of this date, no pro se response has
been filed.

       We have carefully reviewed the record and counsel’s brief and agree the appeal is
wholly frivolous and without merit. Further, we find no reversible error in the record. We
are not to address the merits of each claim raised in an Anders brief or a pro se response
when we have determined there are no arguable grounds for review. See Bledsoe v. State,
178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

       Accordingly, the judgment of the trial court is affirmed.



                                          PER CURIAM

Panel consists of Chief Justice Hedges, Justices Anderson and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2